Case 1:19-cv-01870-LPS Document1 Filed 10/04/19 Page 1 of 15 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF DELAWARE

ROBERT M. GLEN,

Plaintiff,
C.A. NO.: -
V.
JURY TRIAL DEMANDED
VISA INC., VISA U.S.A. INC., VISA
INTERNATIONAL SERVICE ASSOCIATION,
MASTERCARD INCORPORATED, and
MASTERCARD INTERNATIONAL

INCORPORATED,

COr Qr 6 WO? (OR 62 60? (OD? COD CO? “On (On COD

Defendants.
COMPLAINT

Plaintiff Robert M. Glen (“Glen”) hereby files this action against Defendants Visa Inc.
(“Visa Inc.”), Visa U.S.A. Inc. (“Visa U.S.A.”), Visa International Service Association (“Visa
International’) (Visa Inc., Visa U.S.A., and Visa International are collectively referred to herein
as “Visa”), Mastercard Incorporated (“Mastercard Inc.”), and Mastercard International
Incorporated (“Mastercard International’) (Mastercard Inc. and Mastercard International are
together referred to herein as “Mastercard”), and respectfully states as follows:

I. INTRODUCTION

1, This action arises under the Cuban Liberty and Democratic Solidarity Act, 22
U.S.C. § 6021 ef seq. (the “Act”), also known as the LIBERTAD Act or the Helms-Burton Act.

2. Title III of the Act provides U.S. nationals whose property in Cuba was confiscated
by the communist Cuban government with a private right of action against those who traffic in, or
participate in the trafficking of, that property.

3. Glen holds a claim to two beachfront properties located in Varadero, Cuba, on the

Hicacos Peninsula. Varadero is one of Cuba’s most popular beach resort towns, featuring one of
Case 1:19-cv-01870-LPS Document1 Filed 10/04/19 Page 2 of 15 PagelD #: 2

the Caribbean’s best beaches and dozens of hotels and resorts that attract tourists and vacationers
from around the world. Varadero is also the site of one of Cuba’s busiest international airports.

4, Following the communist Cuban revolution, the properties were confiscated from
Glen’s family by the Cuban government. After the revolution, Glen’s family fled Cuba, and Glen
later became a naturalized U.S. citizen.

a Today, the two properties are the site of four separate beachfront resorts, which
together feature over 1,400 guestrooms, in addition to dozens of swimming pools, restaurants,
and bars.

6. Under the Act, a person is liable for trafficking in confiscated property if that
person, among other things, knowingly “engages in a commercial activity using or otherwise
benefiting from confiscated property,” or knowingly “participates in, or profits from,
trafficking ... by another person.”

7. Defendants operate payment processing networks that facilitate credit card
transactions between cardholders, merchants, and banks.

8. Defendants offer their network services to merchants in Cuba, including the four
beachfront resorts on the properties confiscated from Glen’s family: the Iberostar Tainos, the
Melia Las Antillas, the Blau Varadero, and the Starfish Varadero.

9. By affirmatively permitting these hotels to collect payment from their guests
through Visa- or Mastercard-branded credit card (and by earning revenue in connection with
each such swipe), Defendants are engaging in commercial activity that uses or otherwise benefits
from Glen’s confiscated property. Defendants are also participating in, and profiting from,

trafficking committed by the hotels themselves.

COMPLAINT — PAGE 2
Case 1:19-cv-01870-LPS Document1 Filed 10/04/19 Page 3 of 15 PagelD #: 3

10. | Because Defendants have trafficked in confiscated property in violation of the Act,
they are subject to Glen’s private action for civil damages under Title III, measured as the greater
of the current fair market value of the property, or the value of the property at the time of
confiscation plus interest.

11. Glen accordingly brings this statutory action to vindicate his claim to confiscated
property and to obtain the compensation that he is rightfully entitled to under the Act.

Il. PARTIES

12. ‘Plaintiff Robert M. Glen is an individual residing in Plano, Texas. Glen is a
naturalized United States citizen and a “United States national” pursuant to 22 U.S.C. § 6023(15).

13. Defendant Visa Inc. is a corporation chartered in Delaware. Visa Inc. may be served
through its registered agent at the following address: The Corporation Trust Company, 1209
Orange Street, Wilmington, Delaware 19801.

14. Defendant Visa U.S.A. Inc. is a corporation chartered in Delaware. Visa U.S.A.
may be served through its registered agent at the following address: Corporation Service Company,
251 Little Falls Drive, Wilmington, Delaware 19808.

15. Defendant Visa International Service Association is a corporation chartered in
Delaware. Visa International may be served through its registered agent at the following address:
Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

16. Visa U.S.A. and Visa International are wholly owned consolidated subsidiaries of
Visa Inc.

17. Defendant Mastercard Incorporated is a corporation chartered in Delaware.
Mastercard Inc. may be served through its registered agent at the following address: The

Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801.

COMPLAINT — PAGE 3
Case 1:19-cv-01870-LPS Document 1 Filed 10/04/19 Page 4 of 15 PagelD #: 4

17. Defendant Mastercard Incorporated is a corporation chartered in Delaware.
Mastercard Inc. may be served through its registered agent at the following address: The
Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801.

18. Mastercard International Incorporated is a corporation chartered in Delaware.
Mastercard International may be served through its registered agent at the following address: The
Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801.

19, Mastercard International is the principal operating subsidiary through which
Mastercard Inc. conducts its business.

Il. JURISDICTION AND VENUE

20. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§ 1331 because Glen’s claim arises under 22 U.S.C. § 6082 and the amount-in-controversy
exceeds the sum or value of $50,000, exclusive of interest, costs, and attorneys’ fees.

21. This Court may exercise personal jurisdiction over each Defendant by virtue of
their incorporation in Delaware.

22. Venue in this District is proper under 28 U.S.C. § 1391(b)(1) because Defendants
are residents of the State in which this District is located.

IV. STATEMENT OF FACTS
A. Passage and Implementation of the Act

23, The Act became effective March 12, 1996.

24. Among the Act’s legislative purposes is to “protect United States nationals
against confiscatory takings and the wrongful trafficking in property confiscated by the Castro

Regime.”

COMPLAINT — PAGE 4
Case 1:19-cv-01870-LPS Document1 Filed 10/04/19 Page 5 of 15 PagelID #: 5

25. Title III of the Act (“Title IIT’) establishes a private right of action for money
damages against any person who “‘traffics” in confiscated property.

26. Glen did not previously have an opportunity to bring a private right of action
because, until recently, private rights of action under Title II were suspended pursuant to the
authority given to the President of the United States by Congress under the Act.

27. The President has delegated this suspension authority to the United States
Secretary of State. On March 4, 2019, the State Department announced a partial lifting of the
suspension to permit private actions to proceed, beginning March 19, 2019, against Cuban
entities or sub-entities identified on the State Department’s restricted entities list. On or about
April 2, 2019, the partial lifting of the suspension was extended again through May 1, 2019.
Most recently, on April 17, 2019, the State Department announced a full lifting of the
suspension, beginning May 2, 2019.

28. In his remarks regarding the decision, Secretary of State Pompeo made clear that
“Te]ffective May 2nd... the right to bring an action under Title III of the Libertad Act will be
implemented in full.”

B. Glen’s Claim to Property in Cuba

29, Glen is the owner of property located in Varadero, Cuba that was originally
owned by Glen’s great-grandfather, Sergio de la Vega, who lived in Cardenas, across the bay
from the Hicacos Peninsula. Glen’s great-grandfather traveled by boat to the peninsula and built
improvements upon it.

30. Ownership of the property later passed to Glen’s grandfather, Manuel de la Vega.
When Manuel died in 1928, the properties passed to his wife, Ana Maria Martinez Andreu

(“Martinez Andreu’), Glen’s grandmother.

COMPLAINT — PAGE 5
Case 1:19-cv-01870-LPS Document1 Filed 10/04/19 Page 6 of 15 PagelD #: 6

31. Manuel and Martinez Andreu divided their property into two, contiguous plots.
The first was known as “Blancarena,” and included 280 meters of ocean frontage.

32. | The second was known as “Cotepen” (short for “Co-Territorial Peninsula”) and
included 715 meters of ocean frontage. (Together, Blancarena and Cotepen are the “Glen
Properties”). Glen’s family built a small home on the Glen Properties.

33.  Asachild, Glen visited the Glen Properties. The photograph reproduced below is

of Glen as a young boy at the Glen Properties.

 

34, Cotepen is contiguous to Blancarena and sits directly to the east of Blancarena.
Cotepen and Blancarena are of equal depth, each extending southward toward the present-day
Autopista Sur, the main road that traverses the peninsula.

35. | When Martinez Andreu died, Blancarena passed to Elvira de la Vega Martinez
(“Elvira”), one of Martinez Andreu’s two daughters, and Cotepen passed to Ana Maria de la
Vega Martinez (“Ana Maria”), Martinez Andreu’s other daughter. Elvira is Glen’s mother. Ana
Maria is Glen’s aunt.

36. Elvira and Ana Maria exercised ownership over Blancarena and Cotepen and
worked to develop the land. In the late 1950s, Elvira considered selling a portion of Blancarena

and subdividing it, but her plans were interrupted by the revolution.

COMPLAINT — PAGE 6
Case 1:19-cv-01870-LPS Document1 Filed 10/04/19 Page 7 of 15 PagelD #: 7

37. | Maps and surveys drawn in 1958, just prior to the Cuban revolution, reflect the
location of the Glen Properties on the peninsula, including in connection with the construction of
a canal (still in existence today) directly to the south of the properties.

38. After January 1, 1959, and in connection with Cuban revolution, the communist
Cuban government confiscated the Glen Properties.

39. Following the revolution, Ana Maria and Elvira fled Cuba.

40. When Ana Maria and Elvira died, ownership of Blancarena and Cotepen passed

solely to Glen.

41, Like Ana Mara and Elvira, Glen has continued to maintain a claim to the Glen
Properties.
42. On information and belief, the Cuban government maintains possession of the

Glen Properties.

43, | The Cuban government has not paid any compensation to Glen or his family for
its seizure of the Glen Properties. Instead, as detailed below, the Cuban government has worked
with hotel chains to build, develop, and operate four beachfront resorts on the Glen Properties.

C. The Beachfront Hotels Occupying the Glen Properties

44, Varadero sits on the Hicacos Peninsula. The narrow peninsula, which is
approximately eleven miles long but only a mile or so wide, extends in a northeasterly direction
from the northern side of the Cuban mainland. The northern side of the peninsula faces the open
ocean and features miles of contiguous, white-sand beach. The southern side of the peninsula

faces the Bay of Cardenas.

COMPLAINT — PAGE 7
Case 1:19-cv-01870-LPS Document1 Filed 10/04/19 Page 8 of 15 PagelD #: 8

45. Today, Varadero is one of Cuba’s most popular beach resort towns, featuring one
of the Caribbean’s best beaches, dozens of hotels and resorts, a nature reserve, and other
amenities.

46. According to TripAdvisor’s 2019 Travelers’ Choice awards, Varadero is the
second-best beach in the world. And according to Lonely Planet, Varadero boasts a beach that is
“undoubtedly one of the Caribbean’s best.”

47. Because of its world-renowned beach and accessibility, Varadero is a popular
destination for tourists from around the world, particularly Europe and Canada. The resort town
is easily accessible from Juan Gualberto Gémez Airport, one of Cuba’s busiest international
airports.

48. | The Glen Properties are the site of four separate beachfront hotels, which run
contiguously from west to east along the northern, beachfront side of the peninsula.

49. Blancarena is the site of Iberostar Tainos, operated by Spanish hotel chain
Iberostar (the “Iberostar Tainos”). The Iberostar Tainos is a four-star, all-inclusive reports
featuring 272 guestrooms.

50. Cotepen is the site of three resorts. The first is currently known as Melia Las
Antillas (the “Las Antillas”), operated by Spanish hotel chain Melia Hotels International, on the
site of a former Beaches-brand resort. Las Antillas is a four-star, adults-only, all-inclusive resort
featuring 350 guestrooms, The second is known as the Blau Varadero (the “Blau”). The Blau is
an adults-only, all-inclusive resort featuring 395 guestrooms. The third is known as the Starfish
Varadero (the “Starfish”). The Starfish is a family friendly, all-inclusive resort featuring 411
rooms. (Together, the Iberostar Tainos, Las Antillas, Blau, and Starfish are the “Subject

Hotels”).

COMPLAINT — PAGE 8
Case 1:19-cv-01870-LPS Document1 Filed 10/04/19 Page 9 of 15 PagelD #: 9

51, In addition to their over 1,400 guestrooms, the Subject Hotels also feature
restaurants, bars, swimming pools, and other amenities.

52. The Subject Hotels have never paid any compensation to Glen or his family to
operate on the Glen Properties. Nor do the Subject Hotels have Glen’s authorization to do so.

D. Defendants’ Businesses and Trafficking in the Glen Properties

53. Visa and Mastercard each provide network services within the global payments
industry.
54. Defendants each operate a similar business model, in which the “typical”

transaction involves four participants, in addition to the Visa or Mastercard network: (1) the
account holder (a consumer or business who holds a credit card or uses another device enabled
for payment); (2) the issuer (the account holder’s financial institution that issues the branded
credit card or payment product); (3) the merchant (e.g., the retailer, restaurant, hotel, or airline
that accepts the brand); and (4) the acquirer or acquiring bank (the merchant’s financial
institution).

55. The Visa and Mastercard networks provide the processing and operational
systems that link these participants together. More specifically, Visa and Mastercard link
merchants and acquirers, on the one hand, with account holders and issuers, on the other hand.

56. Visa has published the figure below to illustrate the parties to a typical transaction

on the Visa network:

COMPLAINT — PAGE 9
Case 1:19-cv-01870-LPS Document 1 Filed 10/04/19 Page 10 of 15 PagelD #: 10

 

 

‘i gt
“We MERCHANT
Account Holders Issuers Visa Network Acquirers Merchants
" Individuals and * Financial » Provides * Financial * Retailers, billers
businesses lhat institutions or processing and institutions or and others who
conduct companies that operational companies that accept electronic
transactions to pay issue Visa products systems contract with payments as a
for goods and to account holders » Develops products Te to pls al Bee
services * Assume account . accept Visa or their goods or
« Provides risk
holders’ credit risk products services

management

* Selandcollectfees . Builds and * Generale recurring

i rts and
and interest manages global repo
charges from statements for
. brand merchants

accounl holders
* Davelops new

; * Provide customer
* Provide customer market

service for account opportunities service for
holders P merchants
(acceplance)
+ Offer rewards
programs

 

 

 

57. Similarly, Mastercard has published the figure below to illustrate the parties to a

typical transaction on the Mastercard network:

COMPLAINT — PAGE 10
Case 1:19-cv-01870-LPS Document 1 Filed 10/04/19 Page 11 of 15 PagelD #: 11

 

 

mastercard.

Core Network

Switching

Authorization
Clearing

Acquirer Settlement Issuer

Payment System Security

Value-Added Products and Services

Loyalty ond Rewards | Analytics Insights and Consulting
Processing | Safety and Security

Enabling Digital Payments

 

Merchant € >? Account Holder

 

 

 

58. Defendants earn revenue by facilitating payment transactions, including service
fees earned in connection with authorization, clearing, and settlement, and in international
transaction fees in connection with cross-border processing and currency conversion activities.

59. In other words, each time an account holder presents his or her credit card at the
point of sale, Visa or Mastercard stand to earn a fee. Defendants therefore seek to maximize the
number of merchants that utilize their network services. Defendants also seek to maximize cross-
border transactions and their concomitant fees and revenue.

60. Defendants facilitate transactions in over 200 countries and territories involving
more than 150 currencies.

61. Defendants offer network services to merchants in Cuba.

COMPLAINT — PAGE 11
Case 1:19-cv-01870-LPS Document 1 Filed 10/04/19 Page 12 of 15 PagelD #: 12

62. Although credit card usage is not as widespread in Cuba as in more developed
nations like the United States, large hotels, such as the Subject Hotels, are one of the more
common places where credit cards are accepted in Cuba, including credit cards carried by
tourists.

63. Upon information and belief, hotel guests are currently able to use Mastercard-
branded credit cards to pay for stays at the Subject Hotels, as long as the card is not issued by a
U.S. bank. (Previously, guests could also use credit cards issued by U.S. banks). Upon
information and belief, Mastercard currently provides network services for the Subject Hotels, as
merchants.

64. | Upon information and belief, until September 2019, hotel guests were also able to
use Visa-branded credit cards to pay for stays at the Subject Hotels, as long as the card was not
issued by a U.S. bank. (Previously, guests could also use credit cards issued by U.S. banks). In
other words, until September 2019, Visa provided network services for the Subject Hotels, as
merchants.

65. Each time a hotel guest (the account holder) uses a Mastercard-branded credit
card to pay for a stay at one of the Subject Hotels (the merchant), Mastercard knowingly and
intentionally traffic in the Glen Properties, without his authorization. Mastercard also profits
from such trafficking, by, among other things, collecting fees derived from account holders’ use
of Mastercard-branded credit cards at the Subject Hotels.

66. On August 27, 2019, Glen provided notice of his claims to Defendants in
compliance with 22 U.S.C. § 6082(a)(3)(B).

67. Mastercard did not respond to Glen’s statutory notice and, upon information and

belief, continues to traffic in the Glen Properties.

COMPLAINT — PAGE 12
Case 1:19-cv-01870-LPS Document 1 Filed 10/04/19 Page 13 of 15 PagelD #: 13

68. Visa responded to Glen’s statutory notice on September 26, 2019. Visa
maintained in its response that it “has consistently operated in accordance with all applicable
laws and regulations,” but also informed Glen that it “has instructed its licensees that all Visa-
branded cards cannot be used at the [Subject Hotels] henceforth.”

69. Notwithstanding Visa’s apparent change in policy, Visa remains liable for its
prior trafficking in the Glen Properties.

70. Each time a hotel guest (the account holder) used a Visa-branded credit card to
pay for a stay at one of the Subject Hotels (the merchant), Visa knowingly and intentionally
trafficked in the Glen Properties, without his authorization. Visa also profited from such
trafficking, by, among other things, collecting fees derived from account holders’ use of Visa-
branded credit cards at the Subject Hotels.

Vv. JURY TRIAL DEMAND
71. Glen hereby demands a trial by jury on all issues so triable.
VI. CAUSE OF ACTION

Trafficking in Confiscated Property
22 U.S.C. § 6082(a)

72. Glen incorporates by reference all of the allegations set forth in all the preceding
paragraphs of the Complaint as if fully set forth herein.

73. Glen is a U.S. national and holds a claim to property that was confiscated by the
Cuban government after January 1, 1959, namely, the Glen Properties.

74. Defendants are each a “person” as defined by 22 U.S.C. § 6023(11).

75. Defendants have knowingly trafficked (and Mastercard continues to knowingly
traffic) in the Glen Properties by engaging in commercial activity using or otherwise benefiting

from confiscated property, including by providing network services to the Subject Hotels.

COMPLAINT — PAGE 13
Case 1:19-cv-01870-LPS Document 1 Filed 10/04/19 Page 14 of 15 PagelD #: 14

76. Defendants have knowingly trafficked (and Mastercard continues to knowingly
traffic) in the Glen Properties by participating in, or profiting from, trafficking committed by the
Subject Hotels, including the Subject Hotels’ operation of beachfront resorts on the Glen
Properties.

77. At all relevant times, Defendants have conducted such trafficking without Glen’s
authorization.

78, The fair market value of the Glen Properties far exceeds $50,000, exclusive of
interest, costs, and attorneys’ fees.

79. Glen was not eligible to file a claim with the Foreign Claims Settlement
Commission.

80. In compliance with 22 U.S.C. § 6082(a)(3)(B), Glen provided notice to
Mastercard of his claims at least 30 days before initiating this action. After the end of the 30-day
period, Mastercard continued to traffic in the Glen Properties.

81. In compliance with 22 U.S.C. § 6082(a)(3)(B), Glen provided notice to Visa of
his claims at least 30 days before initiating this action. At the close of the 30-day period, Visa
informed Glen that it “has instructed its licensees that all Visa-branded cards cannot be used at

the [Subject Hotels] henceforth.”

COMPLAINT — PAGE 14
Case 1:19-cv-01870-LPS Document 1 Filed 10/04/19 Page 15 of 15 PagelD #: 15

Vil. DEMAND FOR RELIEF

 

WHEREFORE, Glen respectfully asks the Court to enter judgment in his favor against

Defendants:
a. Awarding actual damages in an amount to be determined under 22 U.S.C. §
6082(a)(1)(A)();
b. Awarding treble damages against Mastercard pursuant to 22 U.S.C. §
6082(a)(3)(B);
c. Ordering Defendants to pay Glen’s reasonable attorneys’ fees and costs incurred

in this action pursuant to 22 U.S.C. § 6082(a)(1)(A)(i);

d. Awarding pre-judgment and post-judgment interest at the highest rates allowed by
law; and

e. Granting such other and further relief that the Court deems just and proper.

WNTHAL, MONHXIT & GODDESS, P.A.
OF COUNSEL: <x
siéa Zeldin (Del. Bar No. 3558)
Craig A. Boneau 919N. Market Street, Suite J401
Ryan M. Goldstein Wilmingtén, DE

 

Scott Saldafia (302) 656-4433

REID COLLINS & TsAI LLP jzeldin@rmgglaw.com
1301 S. Capital of Texas Hwy

Building C, Suite 300 Counsel for Robert M. Glen

Austin, Texas 78746
(512) 647-6100

October 4, 2019

COMPLAINT — PAGE 15
